UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7398


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MUHAMMAD ABDUL RAHMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:08-cr-00126-D-1)


Submitted:   May 29, 2014                  Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Muhammad Abdul Rahman, Appellant Pro Se.   Jennifer P. May-
Parker, Ethan A. Ontjes, Assistant United States Attorneys,
Michael Gordon James, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Muhammad        Abdul    Rahman     seeks    to       appeal    the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion.       The orders are not appealable unless a circuit justice

or    judge    issues     a     certificate       of   appealability.            28    U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent     “a       substantial       showing        of     the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,         537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Rahman has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with       oral    argument       because        the     facts    and     legal

contentions      are     adequately      presented        in    the    materials       before

this court and argument would not aid the decisional process.

                                                                                    DISMISSED
                                              2